Citation Nr: 0935325	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) benefits based on service connection for 
the cause of the Veteran's death, to include under the 
provisions of 38 U.S.C.A § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1943 to 
July 1945.  His decorations for this period of service 
include a Combat Infantryman Badge awarded for his service in 
World War II.  

The Veteran died in April 1996.  The appellant in this case 
is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an unappealed September 2003  Board decision, 
entitlement to DIC benefits based on service connection for 
the cause of the Veteran's death, to include under the 
provisions of 38 U.S.C.A § 1151, was denied.

3.  The evidence associated with the claims file subsequent 
to the September 2003 Board decision, when considered by 
itself or with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to DIC benefits based on service 
connection for the cause of the Veteran's death, to include 
under the provisions of 38 U.S.C.A § 1151.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits. Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the present case, the record reflects that the appellant 
was mailed a letter in June 2005 advising her of the elements 
required to establish entitlement to service connection for 
the Veteran's cause of death, to include under the provisions 
of 38 U.S.C.A. § 1151, and of the respective duties of VA and 
the claimant in obtaining evidence.  In the letter mailed in 
June 2005, the appellant was specifically informed of the 
deficiencies in the record that resulted in the earlier 
denials of her claim and she was also made aware of the 
specific definitions of what constitutes new and material 
evidence.

Although the appellant was not provided notice with respect 
to the disability-rating or effective-date element of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that reopening 
of the claim of entitlement to DIC benefits based on service 
connection for the cause of the Veteran's death, to include 
under the provisions of 38 U.S.C.A § 1151, is not in order.  
Consequently, no disability rating or effective date will be 
assigned.  So, the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.

The Board also finds the appellant has been afforded adequate 
assistance in response to her claim.  The Veteran's service 
treatment records (STRs) are on file.  Numerous private 
treatment records and VA Medical Center treatment records are 
also on file.  The Veteran's death certificate is of record.  
Neither the appellant nor her representative has identified 
any outstanding evidence, to include medical records, which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.
 
Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The appellant originally filed her claim for entitlement to 
DIC benefits based on service connection for the cause of the 
Veteran's death in June 1996.  In an October 1996 unappealed 
rating decision the RO denied the appellant's claim on the 
basis that there was no evidence that showed the Veteran's 
death was related to his military service.  In a January 1998 
unappealed rating decision the RO denied reopening of the 
claim because new and material evidence had not been added to 
the record since the October 1996 decision.  In July 1998 the 
appellant filed her 38 U.S.C.A. § 1151 claim.  In a May 2000 
rating decision the RO denied the appellant entitlement to 
benefits under 38 U.S.C.A. § 1151.  The appellant appealed 
both her service connection for the Veteran's cause of death 
claim and her entitlement to benefits under 38 U.S.C.A. 
§ 1151 claim.  In an April 2001 Board decision, the Board 
granted reopening of the claim for entitlement to service 
connection for the Veteran's cause of death, but remanded 
both that claim and the 38 U.S.C.A. § 1151 claim for further 
development.  In an unappealed September 2003 Board decision, 
both claims were denied.

The evidence of record at the time of the September 2003 
Board decision included the Veteran's STRs; the Veteran's 
death certificate, listing his cause of death as 
gastrointestinal (GI) hemorrhage due to peptic ulcer disease; 
the October 1996 rating decision; an August 1996 letter from 
Dr. M.J.; a February 1997 letter from Dr. R.B.; the January 
1998 rating decision; the May 2000 rating decision; 
psychiatric treatment records from the Veteran's private 
physician, Dr. A.G.; psychiatric reports from January and 
February 2001 by Dr. A.G., to include reports of February 
1996 psychiatric testing evaluations; a Board hearing 
transcript from February 2001; the April 2001 Board remand; 
VA Medical Center treatment notes; a November 2001 VA Medical 
Center medical opinion; and numerous statements in support of 
her claim from the appellant herself.

The evidence added to the record subsequent to the September 
2003 Board decision includes statements from Mr. J.B., a 
Veteran who states he was misdiagnosed by one of the VA 
physicians that the Veteran in this case was also treated by; 
medical records pertaining to medical treatment of Mr. J.B.; 
attachments to Mr. J.B.'s statements consisting of internet 
medical information regard sleep disorders and common 
symptoms following trauma; and numerous statements from the 
appellant herself, asserting that her husband was also 
misdiagnosed by the VA physician who treated Mr. J.B, with 
attached medical prescription for chlorpromazine dated in 
September 2002 and drug information sheets regarding that 
medication.  Also attached are copies of duplicative 
evidence.  The appellant's statements also maintain the 
assertion she made prior to the September 2003 Board 
decision, that her husband should have been service connected 
for posttraumatic stress disorder at the time of his death 
and that medication he was required to take for treatment of 
his anxiety disorder actually caused his GI hemorrhage.

The evidence received from Mr. J.B. is new in that it has not 
been previously considered by VA.  However, the evidence is 
not material as it does not relate to whether the Veteran's 
cause of death was related to his military service because it 
involves the medical treatment of another Veteran.  
Additionally, this evidence is not material because while it 
does relate to any potential 38 U.S.C.A. § 1151 claim that 
Mr. J.B. may wish to file, the fact that one Veteran was 
misdiagnosed by a VA physician does not mean that the same 
physician also misdiagnosed the Veteran in this case.  
Additionally, the appellant has not provided supporting 
medical evidence indicating that the Veteran in this case was 
actually misdiagnosed by a VA physician.  As noted above, 
also submitted was internet medical information generically 
discussing sleep disorder and common symptoms following 
trauma and does not address an unestablished fact necessary 
to substantiate the appellant's claim.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) (holding that a medical article 
or treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish a nexus between 
current disability and military service).  Accordingly, the 
submitted internet medical information cannot serve to reopen 
a claim under § 5108. 

The appellant's statements received in support of her claim 
are redundant of statements previously considered by VA in 
the September 2003 Board decision to deny her claim of 
entitlement to DIC benefits based on service connection for 
the cause of the Veteran's death, to include under the 
provisions of 38 U.S.C.A § 1151.  In this regard, the Board 
has previously considered whether the Veteran should have 
been service-connected for PTSD at the time of his death and 
found that the evidence was insufficient to support such a 
conclusion.  Additionally, the VA Medical Center medical 
opinion from November 2001 specifically addressed the 
contention that the Veteran's anxiety medication contributed 
to the GI hemorrhage that caused his death.  At that time it 
was determined that it was very unlikely that the medication 
had contributed to the Veteran's cause of death as that was 
considered to be an extremely rare side-effect.  In any 
event, it was a purely academic argument as it had also been 
opined by that examiner that the Veteran's anxiety disorder 
was not related to his military service.  The attached 
medication prescription information and drug information 
sheets noted above relate to her previously considered 
contentions that anxiety medications contributed to the 
Veteran's death.  This evidence along with the duplicate 
evidence cannot serve to reopen the claim under 38 C.F.R. 
§ 5108. 

With regard to the appellant's statements of medical 
causation, in light of the medical evidence of record the 
appellant's statements alone are insufficient to establish a 
medical diagnosis or medical causation as she is a lay person 
and lay persons are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In sum the Board concludes that new and material evidence has 
not been presented to reopen this claim.  In so concluding, 
the Board acknowledges the obvious sincerity of the appellant 
in pursuing her claim.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than on 
such factors.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to DIC benefits based on service connection for 
the cause of the Veteran's death, to include under the 
provisions of 38 U.S.C.A § 1151, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


